DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Claims 1-2, 5-11, 14-17, and 20-27 are currently pending and examined below.  Claims 1, 10 and 16 have been amended.  Claims 3-4, 12-13 and 18-19 have been cancelled.  Claims 22-27 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment and argument filed on 05/12/2022 regarding the previous action are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.
The Examiner thanks the Applicant’s explanation over the phone held on May 11, 2022 and the argument on pages 9-14 filed on 05/12/2022.
However, contrary to the telephone discussion and Applicant’s argument, after much consideration, the Examiner believes Levinson and Pylvaenaeinen together still discloses “wherein the partitioning includes: if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined threshold, partitioning the loop partition into a plurality of block partitions which are smaller than or equal to a predetermined spatial area”, and the reasons are as follows:
First, the Examiner respectfully submits that “if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined threshold, partitioning the loop partition into a plurality of block partitions which are smaller than or equal to a predetermined spatial area” is a contingent limitation. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.  See Contingent Limitations in MPEP 2111.04.
Second, the Examiner respectfully submits that Fig. 3, [0037], [0003], and [0004] of Pylvaenaeinen discloses: “wherein the partitioning includes: if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined threshold, partitioning the loop partition into a plurality of block partitions which are smaller than or equal to a predetermined spatial area”.
From Fig. 3 and [0037] of Pylvaenaeinen, it may be seen that the area-of interest 300 may be spanned by a loop partition from a → b → c → d → e → f → a, and the loop partition may be broken down to 2 block partitions: block partition 310 a → b → c → d → a and block partition 312 a → d → e → f → a. Considering also [0003]-[0004] of Pylvaenaeinen, it may be understood that Pylvaenaeinen’s method of dividing the area-of-interest benefiting not only on the area alignment, but also providing a reduction of computational time and complexity as compared to conventional alignment methods.  Pylvaenaeinen inherently discloses the determination of “a spatial area greater than a predetermined threshold” for it to make the assessment that area-of-interest is too large in order to proceed to dividing the area-of-interest.  This is pretty consistent with Applicant’s problem to be solved provided in [0046] of the specification and argument on page 12 on 05/12/2022 “That is, if a detected loop spans an area greater than a predetermined threshold) partition process can apply a spatial partitioning to the loop partition and further divide the loop partition into two or more blocks partition. This way, a computation load of each partition would not exceed a predetermined threshold. In one embodiment, loops are partitioned into blocks of a predetermined spatial area.”
By the reasonings submitted above, the Examiner does not believe current features in claims 1, 10 and 16 overcome the cited references Levinson and Pylvaenaeinen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14, 16, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US20170248963A1; hereinafter Levinson) in view of PYLVAENAEINEN et al. (WO 2016210227 A1; hereinafter PYLVAENAEINEN).

Regarding claims 1, 10 and 16, Levinson discloses:
	A data processing system (Figs. 33-35 – computing platform 3300) comprising a processor (Figs. 33-35 – processor 3304) and a memory (Figs. 33-35 – memory 3306) coupled to the processor to store instructions, and a non-transitory machine-readable medium (Figs. 33-35 – memory 3306) to perform a computer-implemented method to register point clouds (register point cloud; [0151]) for autonomous driving vehicles (ADV) (Fig. 36 - autonomous vehicle 3630), the method comprising: 
receiving a plurality of point clouds (point cloud; [0151]) and corresponding poses (poses; [0151]) from ADVs equipped with LIDAR sensors (Fig. 36 – sensor devices 3604) capturing point clouds of a navigable area to be mapped (receiving data 3607 by the alignment controller 3640 from sensor devices 3604 of vehicle 3630 of geographic location to be mapped; Fig. 36, [0148]), wherein the point clouds correspond to a first coordinate system (local coordinate system of locally-detected poses; [0163]); 
partitioning the point clouds and the corresponding poses into one or more loop partitions based on navigable loop information captured by the point clouds (cluster/group of point clouds and poses in close loops; [0111], [0163]), wherein the navigable loop information includes road loop points identifying road loop closures (it is submitted that nearby points in space and closed loops the vehicle 3630 traverses include road loop points and road closed loops; [0122], [0163]) determined based on road contours and features of road contours (it is submitted that detecting nearby points and closed loops by the loop-closure detector 3150 includes determining whether or not the road contours were previously visited by matching details of road contours; [0122], [0163]); 
for each of the loop partitions, applying an optimization model (registration refinement by registration refinement module 3146; Fig. 31) to point clouds corresponding to the loop partition to register the point clouds (registration refinement by registration refinement module 3146 to point clouds in closed loops detected by the loop-closure detector 3150; Fig. 31, [0122]), including transforming the point clouds from the first coordinate system to a second coordinate system (local coordinate system of locally-detected poses is referenced to a global coordinate system; [00163]); and 
merging the one or more loop partitions together using a pose graph algorithm (aligning data by global pose graph generator 3143 to generate pose graph data 3145; [0122], [0163]), wherein the merged partitions of point clouds are utilized to perceive a driving environment surrounding the ADV (3D map data 3120 is generated and outputted by the 3D mapping engine 3110 that captures information from the environment; see Figs. 31 and 36; [0122]).

Levinson does not specifically disclose:
	wherein the partitioning includes: if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined threshold, partitioning the loop partition into a plurality of block partitions which are smaller than or equal to a predetermined spatial area.

First, the Examiner respectfully submits that “if the plurality of point clouds and corresponding poses for a loop partition spans a spatial area greater than a predetermined threshold” is a contingent limitation. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.  See Contingent Limitations in MPEP 2111.04.

Moreover, PYLVAENAEINEN discloses:
	wherein the partitioning includes: if the plurality of point clouds and corresponding poses for a loop partition (loop partition from a → b → c → d → e → f → a; Fig. 3) spans a spatial area (area-of-interest 300; Fig. 3) greater than a predetermined threshold (area-of-interest is determined to be large; [0003]), partitioning the loop partition into a plurality of block partitions (block partition 310 a → b → c → d → a and block partition 312 a → d → e → f → a; Fig. 3) which are smaller than or equal to a predetermined spatial area (area-of-interest 300 spanning loop partition from a → b → c → d → e → f → a  is divided into block partition 310 a → b → c → d → a and block partition 312 a → d → e → f → a, and the block partitions 310 and 312 are smaller than area-of-interest 300; Fig. 3, [0037], [0003]- [0004]).

Levinson and PYLVAENAEINEN are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate PYLVAENAEINEN’s method to divide area-of-interest into multiple regions. Doing so would aid in creating aligned point cloud regions later on to significantly improve point cloud quality and reduce computation time and complexity compared with conventional simultaneous alignment methods (PYLVAENAEINEN’s [0003]-[0004]).


Regarding claims 5, 14 and 20, Levinson discloses:
wherein applying the optimization model (a model that refines the registration of data) comprises solving an iterative closest point problem (reduces or eliminate artifacts of map data by registration refinement of multiple types of sensor data; [0163] “Registration refinement module 3146 is configured to refine the registration of one or more of captured image data, captured laser return data, or other captured sensor data, such as radar data and the like. In some examples, registration refinement module 3146 is configured to reduce or eliminate artifacts of map data (e.g., blurring artifacts or the like) subsequent to, for example, the projection of color data onto 3-D mapped surfaces.”) to register the point clouds for the loop partition based on a bundle adjustment optimization model (a model that references subsets of multiple types of sensor data relative to global coordinate system) comprises: 
projecting each of the point clouds and the corresponding poses of the loop partition from a relative coordinate system onto a UTM coordinate system (referencing subsets of multiple types of sensor data relative to global coordinate system; [0163] “Global pose graph generator 3143 may be is configured to generate pose graph data 3145 to specify a pose of autonomous vehicle 3630 of FIG. 36 relative to global coordinate system. Therefore, locally-detected poses of a pose graph may be referenced to a global coordinate system. For example, global pose graph generator 3143 of FIG. 31 may be configured to form a global pose graph referenced to a global coordinate system. A global pose graph may be formed based on a first type of sensor data (e.g., subsets of laser return data) and a second type of sensor data (e.g., subsets of image data), as well as other optional sensor data (e.g., subsets of radar data)”); 
pairing related frames for the loop partition (aligning the subsets of multiple types of sensor data; [0163] “global pose graph generator 3143 may also be configured to align the subsets of laser return data and the subset of image data to a location relative to a coordinate of a global coordinate system”); and 
solving an optimization problem for the poses pairs to register the projected point clouds for the loop partition (refining the registration of data; [0063] ”Registration refinement module 3146 is configured to refine the registration of one or more of captured image data, captured laser return data, or other captured sensor data, such as radar data and the like.”).

Regarding claims 22, 23 and 24, Levinson discloses:
wherein the navigable loop information is determined based on edge detection and image segmentation algorithms (extracts segment portions of an image to distinguish objects; [0109]).

Regarding claims 25, 26 and 27, Levinson does not specifically disclose:
wherein the loop partition is partitioned into the plurality of block partitions by using topology information of a map area.

However, PYLVAENAEINEN discloses:
wherein the loop partition is partitioned into the plurality of block partitions by using topology information (nodes a, b, c, d, e, f; Fig. 3) of a map area (loop partition from a → b → c → d → e → f → a is divided into block partition 310 a → b → c → d → a and block partition 312 a → d → e → f → a by using nodes a, b, c, d, e, f in the area-of-interest 300; Fig. 3, [0037]).

Levinson and PYLVAENAEINEN are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate PYLVAENAEINEN’s method to divide area-of-interest into multiple regions using topology. Doing so would aid in creating aligned point cloud regions later on to significantly improve point cloud quality and reduce computation time and complexity compared with conventional simultaneous alignment methods (PYLVAENAEINEN’s [0003]-[0004]).

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of PYLVAENAEINEN, and in view of Nariyambut Murali et al. (US 20170206434 A1; hereinafter Nariyambut Murali).

Regarding claims 2, 11 and 17, Levinson and PYLVAENAEINEN do not specifically disclose:
wherein the received point clouds are down-sampled temporally according to a temporal sliding window and spatially according to a spatial window having a predetermined spatial radius.

However, Nariyambut Murali discloses:
wherein the received point clouds are down-sampled temporally according to a temporal sliding window (sliding window 72a slides one pixel at a time) and spatially according to a spatial window having a predetermined spatial radius (sliding window 72a-n of different sizes)([0043] “The sliding window 72 a then slides horizontally or vertically, one pixel at a time and then extracts and/or abstracts another sector 74 of the image for processing, such that the subsequent sector 74 overlaps the previous sector 74, as demonstrated by the residual outlines of the sectors 74 on the image.”; [0044] “it is often necessary to apply multiple windows 72 a-n of different sizes, each of which extracting its own set of sections 74 to be processed individually”).

Levinson and Nariyambut Murali are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Nariyambut Murali’s method to down sample using a sliding window of multiple different sizes. Doing so would aid in the speed of detecting an object (Nariyambut Murali’s [0107]).

Claims 6-7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of PYLVAENAEINEN, and in view of Min et al. (US 20160275416 A1; hereinafter Min).

Regarding claims 6, 15 and 21, Levinson and PYLVAENAEINEN do not specifically disclose:
wherein the optimization problem for each loop partition is solved by an alternating direction methods of multiples (ADMM) optimization algorithm in parallel.

However, Min discloses:
wherein the optimization problem for each loop partition is solved by an alternating direction methods of multiples (ADMM) optimization algorithm in parallel (Fig. 1; [0011] “Next, for all data partitions, the process greedily searches for rank-one U&V in parallel, and uses ADMM to ensure consistency over different data blocks (32) and then loops until convergence is achieved. From 14, 16, or 32, the process selects the final low-rank matrix factors U& V as the result (40).”).

Levinson and Min are considered to be analogous because they are solving the same optimization problem.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s loop partition optimization method to further incorporate Min’s optimization method using ADMM. Doing so would aid in ensuring consistency over different data partition/block (Min’s Abstract).

Regarding claim 7, Levinson discloses:
wherein merging the loop partitions together comprises: 
identifying overlapping routes for the two or more loop partitions (detect whether sensor data indicates a nearby point in space that has been previously visited by the loop-closure detector 3150; see Fig. 31 and [0122] “Logic 3141 includes a loop-closure detector 3150 configured to detect whether sensor data indicates a nearby point in space has been previously visited, among other things.”); and 
merging the overlapping routes for the two or more loop partitions (aligning the subsets of laser return data and the subset of image data by global pose graph generator 3143 to generate pose graph data 3145; see Fig. 31 and [0122] “logic 3141 provides data 3142 representing states of loop closures for use by a global pose graph generator 3143, which is configured to generate pose graph data 3145. In some examples, pose graph data 3145 may also be generated based on data from registration refinement module 3146.”; [0163] “global pose graph generator 3143 may also be configured to align the subsets of laser return data and the subset of image data to a location relative to a coordinate of a global coordinate system”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, in view of PYLVAENAEINEN, in view of Min, and further in view of Olson et al. (US20180210087A1; hereinafter Olson).

Regarding claim 8, Levinson, PYLVAENAEINEN and Min do not specifically disclose:
further comprising applying a pose adjustment algorithm to the poses of the merged partitions to minimize a difference between features of the merged partitions.

However, Olson discloses:
further comprising applying a pose adjustment algorithm (algorithm to correct errors between results for open loop pose and the corrected global pose; [0065] “Results for open loop pose vs. corrected global pose can be seen in FIGS. 8A and 8B. Even as the open-loop odometry drifts, the localization system is able to correct for these errors, keeping the robot in the middle of the hallways at all times.”) to the poses of the merged partitions to minimize a difference between features of the merged partitions.

Levinson, Min and Olson are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Olson’s algorithm to correct for the loop pose errors. Doing so would aid in keep the robot in the middle at all times (Olson’s [0065]).

Regarding claim 9, Levinson, PYLVAENAEINEN and Min do not specifically disclose:
wherein applying the pose adjustment algorithm comprises applying a rigid body transform to the poses of the merged partitions, wherein the rigid body transform is determined based on a pose with confidence above a threshold.

However, Olson discloses:
wherein applying a pose adjustment algorithm comprises applying a rigid body transform (rigid transformation) to the poses of the merged partitions, wherein the rigid body transform is determined based on a pose with confidence above a threshold (see 53 and 54 of Fig. 5 – rigid transformation at 54 is performed based on the estimated current location of the robot with “nearness” confidence at 53; [0046] “the subset of candidate 2D maps may be those maps that are near the estimated current location of the robot, with “nearness” being a function of the confidence of the estimated current location. Or the robot might simply use all maps having a distance less than some threshold distance (for example 100 meters) from the estimated current location of the robot.”; [0047] “An alignment procedure is then performed at 54 for each of the candidate 2D maps in the subset of candidate 2D maps. That is, a rigid transformation is computed between the unknown 2D map and each of the candidate 2D maps.”).

Levinson, Min and Olson are considered to be analogous because they are in the same field of Lidar and point clouds.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s point cloud registration method to further incorporate Olson’s algorithm to correct for the loop pose errors and to perform rigid transformation. Doing so would aid in finding the trajectory (Olson’s [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kosaka et al. (US 20200167940 A1) discloses a data point group clustering method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665